Citation Nr: 1812771	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-19 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for muscle spasm of the jaw, claimed as a jaw condition.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from April 1960 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

It appears to the Board that the RO reopened and denied the Veteran's claim for service connection of a bilateral hearing loss disability.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  The threshold question of receipt of new and material evidence is jurisdictional for the Board, and, therefore, the Board will make its own determination as to whether new and material evidence has been received to reopen the claim.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury to his jaw in service, and muscle spasm of the jaw, claimed as a jaw condition, is not etiologically related to service.


2.  In a January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, and he did not disagree with this decision.

3.  The evidence received since the January 2004 rating decision is new and material, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection of muscle spasm of the jaw, claimed as a jaw condition, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The January 2004 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.1103 (2017).

3.  Since the January 2004 rating decision new and material evidence to reopen the claim for service connection of a bilateral hearing loss disability has been received and the claim is reopened.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the reopening of the claim of entitlement to service connection for a bilateral hearing loss disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002).

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a December 2010 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection, Jaw Spasm, Claimed as Jaw Condition

Service connection may be granted for a disability resulting from disease or injury incurred in active service or for aggravation of a pre-existing disease or injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he sustained a fractured jaw during an unspecified accident during his service in Korea.  He has explained that the only medical facility available at the time of the incident was a dispensary, which did not have adequate equipment to treat him.  He has related that a civilian dentist once inquired if he was a boxer because of the "massive injury to [his] jaw."  He explained that he has never boxed, or had another injury to his jaw.  See June 2016 statement from Veteran.  

The Veteran's service treatment records document no history of a fractured jaw.  A June 1964 service treatment record documents that the Veteran sustained a head injury when he was struck by the hatch of an Armored Personnel Carrier (APC).  Records associated with the injury do not document any injury to the jaw.  Service connection has been established for the residuals of this injury, and it is not at issue herein.  

The Veteran was examined in May 2012.  The initial examination resulted in no assessment of any disability of the jaw, and an apparently favorable opinion.  However, in a May 2012 addendum the examiner explained that he had erred, and entered a diagnosis of muscle spasm of the jaw.  The examiner found it less likely than not that this diagnosis was related to service, noting that it was likely related to the Veteran's occlusal instability related to missing teeth.  Notably, panoramic X-ray imaging was negative for any fracture or residuals thereof, including of the jaw.

Entitlement to service connection for muscle spasm of the jaw, claimed as a jaw condition, is denied.  The Veteran has claimed that he sustained a fractured jaw in service.  However, there are no service records showing any injury to the jaw, and the Veteran's entrance and separation examination reports and history document no such injury.  The Veteran sustained a head injury, but no injury to the jaw, in service.  Muscle spasm of the jaw was assessed over 50 years following his discharge from service, and has been attributed to occlusal instability related to missing teeth.  The currently assessed jaw disability is less likely than not related to service.  Accordingly, the claim is denied.  Gilbert, supra. 

In reaching this decision, the Board acknowledges the Veteran's reports that he sustained a fractured jaw in service.  However, the Board does not find that the Veteran is competent to assess a jaw fracture.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent he is competent to describe an injury to the jaw not recorded in the service records, the otherwise competent and probative evidence indicates that the muscle spasm of the law is less likely than not related to service.  

New and Material Evidence, Bilateral Hearing Loss Disability

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C. § 5103A (2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO apparently reopened the claim and afforded the Veteran a VA audiological examination in January 2012.  Examination resulted in assessment of bilateral sensorineural hearing loss per 38 C.F.R. § 3.385 to a level constituting disability for VA purposes.  

In a January 2004 rating, the RO denied entitlement to service connection for a bilateral hearing loss disability.  At the time of the denial, the Veteran's service treatment records, private audiology records and an October 2003 VA examination report were of record.  The VA examination report assesses a bilateral sensorineural hearing loss disability.  See 38 C.F.R. § 3.385.

The claim is reopened.  Since the January 2004 denial, VA has associated with the record a VA examination report.  The Veteran has also claimed that he was exposed to acoustic trauma in service, and his service as a Radio Operator indicates a moderate probability of noise exposure.  As this evidence is new and material and assuming its credibility raises a reasonable possibility of substantiating the claim, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section. 


ORDER

Entitlement to service connection for muscle spasm of the jaw, claimed as a jaw condition is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability, and the claim is reopened; to this extent only is the appeal granted.
REMAND

As noted, the Veteran was afforded a VA audiological examination in January 2012, which resulted in an assessment of a bilateral hearing loss disability.  The examiner concluded it less likely than not that the Veteran's bilateral hearing loss disability was incurred in, or attributable to, service.  The examiner noted that audiometrics were not taken at entrance.  Rather, whispered voice testing was done.  The examiner also noted that the service treatment records noted "essentially bilateral normal earing" except for a mild loss at 4 kHz.  

The Board finds that a new opinion and possible examination are necessary because the basis of the January 2012 opinion is insufficient for adjudication purposes.  In short, the examiner appeared to base the opinion, that the Veteran's hearing loss was not caused by or a result of military noise exposure, on the lack of evidence indicating a hearing loss disability during service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

As noted in Hensley, however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.

Also, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.  As noted, the VA examiner stated that the Veteran's hearing was essentially normal at the time of discharge.  However, it does not appear that the examiner converted the values found in the service treatment records to ISO-ANSI standards.



Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the January 2012 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss disability.  Ensure that the examiner is made aware of the need to convert the results of the September 1963 separation examination audiogram to ISO-ANSI standards, and that the examiner is provided with the results of that examination following conversion.

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly exposure to acoustic trauma.

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service.  Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner should specifically address the findings of the audiometric testing conducted during service, which, with respect to the September 1963 entrance examination audiometrics, should be converted to ISO-ANSI standards.

If the examiner who performed the January 2012 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination and that examination should likewise take into account the August 1967 entrance examination audiometrics converted ISO-ANSI standards.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


